               Case 1:17-cv-00148-SPB Document 78 Filed 04/30/19 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


_N_a_n__
       cy.__E_.L_e_w_e_n_ _ _ _ _ _ _ _ _ _ )
________________                            )

----------------)
                                      Plaintiff )
                      vs.                       )                                                    No.             I: 17-cv-148

_______________
 Pennsylvania Soldiers and Sailors Home, et al )
                                                )

----------------)
                                                               Defendants )


                                                 HEARING ON Case Management Conference April 20, 2019

                               Before U.S. District Judge Susan Paradise Baxter
                                                                              -------------------
 Nancy E. Lewen, pro se                                                                              Michael E. Kennedy, Esq.



                                                 Appear for Plaintiff                                                               Appear for Defendant

  Hearing Begun                            / / : 0 ,:;-)           11:l?:J                           Hearing Adjourned to

 Hearing concluded C.A.V.                              //:IO /411                                    Stenographer Janis Ferguson
                                                                                                     CD:                Index:
                                                                               WITNESSES
                               For Plaintiff                                                                              For Defendant

 Discovery to close:                                /0
                                                           l
                                                               /;/9 l
                                                                                                     /0/-e J?:,:,(,,) /hfc/4Jures- by                      1//tq
. Dispositive Motiofls with Blief due.                                                              f/cldt-l1tf):z&! I&.rh-es &' )J+! b'J 1-1?~19
 Responses to Motions due.                                                                          Pfe-c-.d11 1s           a1YJe1i¢?   cl 101 7-(7-(9
~P=l~ai~Rt~if!!:f=5=P~re:::tr~ia~l~S~ta~te~m~e=R~t~du~e~:_ _ _.,.....,L/...:!-;;,,..,l,,,;;;,/-e-; f1un,~c   5-ta+-us           ct"n±ece11ee       /o / >(t 9
... Defendant's Pretrial Statement dtte:                                                                                                       Ct/: {I ~D0,1M
 bead Counsel

 ADR Program chosen:                           ;t1   /A
 CJeam_::nsatio11 fm neotral/mediatoD                                                                        0
                                                                                                                 <, PlaiRtiff
